ORDER
The Disciplinary Review Board having filed a report with the Court on August 16, 1995, recommending that STUART M. WHITEFIELD of METUCHEN, who was admitted to the bar of this State in 1979, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated July 5,1995, and who remains suspended at this time, be suspended from the *481practice of law for a period of one year, for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5 (unreasonable fee), RPC 1.15 (unauthorized withdrawal of fees) and RPC 8.4(d) (conduct prejudicial to the administration of justice),
And the Disciplinary Review Board further recommending that there be no reinstatement of respondent to the practice of law until all pending District Ethics Committee matters against respondent are resolved; that prior to reinstatement respondent be examined by a psychiatrist as to his fitness to practice law; and that the Office of Attorney Ethics be directed to audit respondent’s attorney accounts;
And good cause appearing;
It is ORDERED that STUART M. WHITEFIELD is hereby suspended from practice for a period of one year, the suspension to be retroactive to July 5,1995, and until the further Order of the Court; and it is further
ORDERED that no application for reinstatement be filed by respondent until after the resolution of all pending District Ethics Committee matters involving respondent; and it is further
ORDERED that prior to reinstatement respondent be examined as to his fitness to practice by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that the Office of Attorney Ethics conduct an audit of the accounts maintained by respondent pursuant to Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*482ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.